     5:20-cv-02233-DCC       Date Filed 05/18/21   Entry Number 45      Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Antonio Andrews,                 )              Case No. 5:20-cv-02233-DCC
                                 )
                 Petitioner,     )
                                 )
v.                               )                         ORDER
                                 )
Nannette Barnes,                 )
                                 )
                 Respondent.     )
________________________________ )

      Petitioner, a federal prisoner proceeding pro se, is seeking habeas corpus relief

pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge

Kaymani D. West for pre-trial proceedings and a Report and Recommendation (“Report”).

On November 16, 2020, Respondent filed a Motion to Dismiss. ECF No. 21. Petitioner

filed a response in opposition. ECF No. 35. On February 25, 2021, the Magistrate Judge

issued a Report recommending that the Motion be granted and the petition be denied

without prejudice.   ECF No. 39.      The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner filed objections to the Report. ECF No. 42.

                                  APPLICABLE LAW

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final
                                     1
     5:20-cv-02233-DCC        Date Filed 05/18/21    Entry Number 45      Page 2 of 9




determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       Petitioner indicates that he is challenging his sentence and conviction in light of

the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019); in

Petitioner’s supplemental Petition, he raises additional grounds including ineffective

assistance of counsel, Due Process violations, and a Sixth Amendment violation. ECF

Nos. 1; 1-2. The Magistrate Judge recommends dismissal because this Court lacks

subject matter jurisdiction over Petitioner’s § 2241 Petition because he cannot show that

28 U.S.C. § 2255 is inadequate to test the legality of his conviction and sentence. ECF

No. 39. Petitioner objects and argues, inter alia, that he is actually innocent.

       “[I]t is well established that defendants convicted in federal court are obliged to

seek habeas relief from their convictions and sentences through § 2255.” Rice v. Rivera,
                                            2
        5:20-cv-02233-DCC      Date Filed 05/18/21     Entry Number 45      Page 3 of 9




617 F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997)).

A petitioner cannot challenge his federal conviction and sentence under § 2241, unless

he can satisfy the § 2255 savings clause, which states:

                An application for a writ of habeas corpus in behalf of a
                prisoner who is authorized to apply for relief by motion
                pursuant to this section, shall not be entertained if it appears
                that the applicant has failed to apply for relief, by motion, to
                the court which sentenced him, or that such court has denied
                him relief, unless it also appears that the remedy by motion is
                inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e). Accordingly, a petitioner’s § 2241 action is barred unless he can

demonstrate that the relief available to him under § 2255 is inadequate or ineffective.

However, “the remedy afforded by § 2255 is not rendered inadequate or ineffective merely

because an individual has been unable to obtain relief under that provision, or because

an individual is procedurally barred from filing a § 2255 motion.” See In re Vial, 115 F.3d

at 1194 n.5 (citations omitted).

         Out of an abundance of caution for a pro se Petitioner, both the Jones test and

Wheeler test will be addressed below. The Court finds that Petitioner cannot meet either

test.

         Petitioner fails to satisfy the criteria set forth by the Fourth Circuit to determine

whether a § 2255 motion would be inadequate or ineffective to test the legality of a

prisoner’s detention. In In re Jones, 226 F.3d 328 (4th Cir. 2000), the court held that a

petitioner must show:


                                               3
      5:20-cv-02233-DCC       Date Filed 05/18/21    Entry Number 45       Page 4 of 9




              (1) at the time of conviction, settled law of this circuit or the
              Supreme Court established the legality of the conviction; (2)
              subsequent to the prisoner’s direct appeal and first § 2255
              motion, the substantive law changed such that the conduct of
              which the prisoner was convicted is deemed not to be
              criminal; and (3) the prisoner cannot satisfy the gatekeeping
              provisions of § 2255 because the new rule is not one of
              constitutional law.

Id. at 333–34.

       In the Fourth Circuit, a petitioner may also challenge his sentence if he can meet

the § 2255 savings clause. In U.S. v. Wheeler, 886 F.3d 415 (4th Cir. 2018), the Fourth

Circuit held that,

              § 2255 is inadequate and ineffective to test the legality of a
              sentence when: (1) at the time of sentencing, settled law of
              this circuit or the Supreme Court established the legality of the
              sentence; (2) subsequent to the prisoner’s direct appeal and
              first § 2255 motion, the aforementioned settled substantive
              law changed and was deemed to apply retroactively on
              collateral review; (3) the prisoner is unable to meet the
              gatekeeping provisions of § 2255(h)(2) for second or
              successive motions; and (4) due to this retroactive change,
              the sentence now presents an error sufficiently grave to be
              deemed a fundamental defect.

Id. at 429.

       Here, Petitioner cannot meet the requirements of the savings clause. Petitioner

cannot meet the Jones test because he cannot show as a matter of law that Rehaif

rendered his conduct not criminal. Rehaif only clarified what the government needs to

prove to secure a conviction under 18 U.S.C. § 922(g), and possession of a firearm by a


                                             4
         5:20-cv-02233-DCC        Date Filed 05/18/21    Entry Number 45      Page 5 of 9




felon remains illegal. See Hoffman v. Brackon, C/A No. 7:18-cv-00265, 2020 WL 929589,

at *9 (W.D. Va. Feb. 26, 2020) (collecting district court cases in the Fourth Circuit finding

that § 2241 petitioner could not meet the second element of the Jones test based on

Rehaif). With respect to the Wheeler test, pursuant to Sixth Circuit precedent, 1 Rehaif

did not announce a new rule that has been deemed to apply retroactively on collateral

review. Cooper v. United States, No. 19-3645, 2019 WL 7494402, at *2 (6th Cir. Dec. 12,

2019) (denying certificate of appealability where appellant had not shown that Rehaif was

retroactive on collateral review).

          Turning to Petitioner’s three grounds raised in his Supplemental Petition,

ineffective assistance of counsel and the sentencing court’s erroneous Armed Career

Criminal Act (“ACCA”) predicate finding, 2 Petitioner has failed to identify any substantive

change in the law that occurred subsequent to the filing of his direct appeal and his first

§ 2255 motion that has deemed the conduct for which he was convicted—unlawful

possession of a firearm by a convicted felon—to be non-criminal. See In re Jones, 226

F.3d at 333–34. He further fails to identify a substantive change in the law subsequent




        Petitioner was sentenced in the Western District of Michigan. ECF No. 1.
          1

Accordingly, the Court will consider the substantive law of the Sixth Circuit. See Hahn v.
Moseley, 931 F.3d 295 (4th Cir. 2019) (holding that a court evaluating claims under the
savings clause is to look to the substantive law of the circuit where the petitioner was
convicted).

          2   The issue of Petitioner’s qualifying predicate offense is discussed in more detail
infra.
                                                  5
     5:20-cv-02233-DCC        Date Filed 05/18/21     Entry Number 45      Page 6 of 9




to his direct appeal and first § 2255 motion that was deemed to apply retroactively on

collateral review. See Wheeler, 886 F.3d at 429.

       In his Response in Opposition to the Motion to Dismiss and objections, Petitioner

argues that he is actually innocent. ECF Nos. 35 at 3–7; 42. However, the Fourth Circuit

does not require an actual innocence analysis under the savings clause pursuant to Jones

or Wheeler. Hahn v. Moseley, 931 F.3d 295, 303 (4th Cir. 2019) (citing In re Jones, 226

F.3d at 333–34); see also Wheeler, 886 F.3d at 429. To raise a claim of actual innocence

under § 2241, Petitioner must first establish that he is entitled to review under § 2241 by

meeting the Jones or Wheeler requirements. In Bousley v. United States, 523 U.S. 614,

623 (1998), the Supreme Court held that to “open the portal” to a § 2241 proceeding, the

petitioner must first show that he is entitled to the savings clause of § 2255. Thus, a

freestanding claim of actual innocence is not cognizable in a federal habeas corpus

action. Martinez v. Coakly, C/A No. 2:16-cv-27, 2017 WL 460809, at *3 (N.D.W. Va. Feb.

2, 2017).

       Moreover, even if the Court were to consider the merits of Petitioner’s assertions,

his arguments fail. To the extent he contends that he is actually innocent of the underlying

state conviction which gave rise to the sentence enhancement, the Sixth Circuit has

addressed this argument and found that Petitioner is not entitled to relief. See ECF Nos.

28-3 at 3–4 (ruling on his direct appeal and rejecting Petitioner’s argument that his juvenile

adjudication for assault with a dangerous weapon does not qualify as a predicate offense

for under the ACCA); 28-9 (denying Petitioner’s motion for leave to file a second or
                                         6
     5:20-cv-02233-DCC        Date Filed 05/18/21   Entry Number 45     Page 7 of 9




successive § 2255 motion but finding that he had not made “a prima facie showing of

entitlement to relief” as to his claim that “his juvenile conviction for assault with a

dangerous weapon no longer qualifies as a violent felony under the ACCA”). Petitioner

has identified no change in the substantive law since his § 2255 motion was resolved that

would permit him to raise his claims under § 2241. See In re Jones, 226 F.3d at 333–34;

Wheeler, 886 F.3d at 429.

        To the extent Petitioner argues that he is actually innocent of being a felon in

possession of a firearm due to a change in the law articulated by the Supreme Court in

Rehaif, his argument also fails. Petitioner acknowledges that, at the time of the events

that formed the basis of his federal charges, he knew that he was prohibited from

possessing a firearm because of his prior felony conviction. ECF No. 1 at 2. He seems

to argue that he is actually innocent of knowingly possessing the firearm because he was

too intoxicated to be aware that he was handed a firearm. Id. However, this argument

focuses on the wrong element of the offense.

        In Rehaif, the Supreme Court held that to prove a violation of 18 U.S.C. § 922(g),

the Government must establish both “that the defendant knew he possessed a firearm

and also that he knew he had the relevant status when he possessed it.” 139 S.Ct. at

2194.    Here, Respondent acknowledges that Rehaif’s holding with respect to the

knowledge-of-status element overruled Sixth Circuit precedent. ECF No. 28-1 at 10.

However, the holding in Rehaif regarding the knowledge-of-possession element was a

restatement of longstanding Sixth Circuit law. See, e.g., United States v. Odom, 13 F.3d
                                            7
      5:20-cv-02233-DCC        Date Filed 05/18/21   Entry Number 45        Page 8 of 9




949, 961 (6th Cir. 1994) (describing knowledge of possession as one of the “essential

elements” of an 18 U.S.C. § 922(g) offense).

       Consistent with Sixth Circuit precedent both before and after Rehaif, the

sentencing court charged the jury that the Government was required to prove beyond a

reasonable doubt “that the defendant following this conviction knowingly possessed a

firearm as specified in the indictment.” ECF No. 28-4 at 8–9. In finding Petitioner guilty,

the jury necessarily found this element to be proved beyond a reasonable doubt.

Accordingly, Petitioner has not established that he is actually innocent.

       Therefore, as Petitioner cannot meet the Wheeler test or the Jones test to show

that § 2255 is inadequate or ineffective to test the legality of his sentence, this action is

subject to dismissal for lack of jurisdiction. See Rice, 617 F.3d at 807 (holding that if a

petitioner cannot meet the savings clause requirements then the § 2241 petition “must be

dismissed for lack of jurisdiction”); Wheeler, 886 F.3d at 423 (holding that “the savings

clause is a jurisdictional provision”).

                                          CONCLUSION

       Accordingly, upon de novo review of the record and the applicable law, the

Court agrees with the recommendation of the Magistrate Judge. The Motion to Dismiss

[28] is GRANTED and the Petition is DENIED without prejudice.                    Petitioner’s

requests for appointment of counsel3 and an evidentiary hearing are also DENIED.


       3There is no Sixth Amendment right to counsel to pursue a petition for habeas
corpus. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[S]ince a defendant has
                                          8
     5:20-cv-02233-DCC        Date Filed 05/18/21    Entry Number 45       Page 9 of 9




       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
May 18, 2021
Spartanburg, South Carolina

                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




no federal constitutional right to counsel when pursuing a discretionary appeal on direct
review of his conviction, . . . he has no such right when attacking a conviction that has
long since become final upon exhaustion of the appellate process.”). A court may provide
counsel for an indigent habeas applicant when “the court determines that the interests of
justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Rule 6(a) of the Rules Governing § 2254
Cases in the United States District Courts discusses appointments of counsel where it is
“necessary for effective utilization of discovery procedures.” Rule 8(c) discusses counsel
appointments “[i]f an evidentiary hearing is required.” Moreover, the Fourth Circuit has
limited the appointment of counsel to cases where “exceptional circumstances” exist,
such as when a case is particularly complex or a litigant is unable to represent himself
adequately. Whisenant v.Yaum, 739 F.2d 160, 163 (4th Cir. 1984) (holding that 28 U.S.C.
§ 1915 does not authorize compulsory appointment of counsel), abrogated on other
grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989), but this Court may exercise
its discretion to appoint counsel for an indigent in a civil action, 28 U.S.C. § 1915(d); see
Smith v. Blackledge, 451 F.2d 1201, 1203 (4th Cir. 1971). The pleadings and documents
filed in this case fail to demonstrate exceptional circumstances exist warranting the
appointment of counsel.
                                               9
